197 P.3d 624 (2008)
224 Or. App. 476
ASSOCIATION OF UNIT OWNERS OF RIVERBEND ON the WILLAMETTE CONDOMINIUM, an Oregon non-profit corporation, Plaintiff-Appellant,
v.
AMERICAN STATES INSURANCE COMPANY, an Indiana corporation; and Hartford Casualty Insurance Company, an Indiana corporation, Defendants-Respondents.
CV06080220; A135987.
Court of Appeals of Oregon.
Argued and Submitted November 5, 2008.
Decided December 10, 2008.
Gregory W. Byrne, Portland, argued the cause and filed the briefs for appellant.
Thomas M. Christ, Portland, argued the cause for respondent American States Insurance Company. With him on the brief was Cosgrave Vergeer Kester LLP.
Pamela J. Stendahl argued the cause for respondent Hartford Casualty Insurance Company. With her on the brief were Richard A. Lee, Portland, and Bodyfelt Mount Stroup & Chamberlain, LLP.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. Holloway v. Republic Indemnity Co. of America, 341 Or. 642, 147 P.3d 329 (2006).